Title: Memorandum for Henry Dearborn on Indian Policy, 29 December 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
          Hints on the subject of Indian boundaries, suggested for consideration
          An object, becoming now of great importance, is the establishment of a strong front on our Western boundary, the Missisipi, securing us on that side, as our front on the Atlantic does towards the East. our proceedings with the Indians should tend systematically to that object, leaving the extinguishment of title in the interior country to fall in as occasions may arise. the Indians being once closed in between strong settled countries on the Missisipi & Atlantic, will, for want of game, be forced to agriculture, will find that small portions of land well improved, will be worth more to them than extensive forests unemployed, and will be continually parting with portions of them, for money to buy stock, utensils & necessaries for their farms & families.
          On the Missisipi we hold at present from our Southern boundary to the Yazoo. from the Yazoo to the Ohio is the property of the Chickasaws, a tribe the most friendly to us, & at the same time the most adverse to the diminution of their lands. the portion of their territory of first importance to us, would be the slip between the Missisipi on the West, and on the East the Yazoo and the ridge dividing the waters of the Missisipi & Tenissee. their main settlements are Eastward of this. I believe they have few within this slip & towards the Missisipi. the methods by which we may advance towards our object will be 1. to press the encouragements to agriculture, by which they may see how little land will maintain them much better, and the advantage of exchanging useless deserts to improve their farms. 2. to establish among them a factory or factories for furnishing them with all the necessaries & comforts they may wish (spirituous liquors excepted) encouraging them, & especially their leading men, to run in debt for these beyond their individual means of paying; & whenever in that situation they will always cede lands to rid themselves of debt. a factory about the Chickasaw bluffs, would be tolerably central, and they might admit us to tend corn for feeding the factory & themselves when at it, and even to fix some persons there for the protection of the factory from the Indians West of the Missisipi & others. after a while we might purchase there, and add to it from time to time. 3. we should continue to nourish and increase their friendship & confidence, by every act of justice and of favor which we can possibly render them. what we do in favor of the other Indians, should not constitute the measure of what we do for these, our views as to these being so much more important. this tribe is very poor; they want necessaries with which we abound; we want lands with which they abound; & these mutual wants seem to offer fair ground of mutual supply.
          The country between the Missisipi & Illinois on one side, & the Ohio & Wabash on the other, is also peculiarly desirable to us, and is in a situation at this moment which renders it particularly easy for us to acquire a considerable portion of it. it has belonged to the Kaskaskias, Cahokias and Piorias. the Cahokias (of whom the Michigamis were a part) have been extirpated by the Sacs, the Piorias driven off, & the Kaskaskias reduced to a few families. Governor Harrison, in his letter of Nov. 28. 1802. says the Pioria chief has offered the right of his nation to these lands for a trifle. we should not fail to purchase it immediately. the Cahokias being extirpated, we have a right to their land, in preference to any Indian tribe, in virtue of our paramount sovereignty over it. he also says that De Coigne, the Kaskaskia chief would make easy terms with us. I think we should be liberal in our offers to the Kaskaskians. they are now but a few families, exposed to numerous enemies, & unable to defend themselves, and would cede lands in exchange for protection. we might agree to their laying off 100. acres of the best soil for every person young & old of their tribe, we might inclose it well for them, in one general inclosure, give to every family utensils, & stock sufficient for their portion of it, & give them an annuity in necessaries, on their ceding to us their whole country, or retaining for themselves only a moderate range around their farms for their stock to range in; & we might undertake to protect them from their enemies. having thus established ourselves in the rights of the Kaskaskias, Cahokias & Piorias, we should have to settle the boundaries between them, & the Kickapoos, Poutawatamies and Weaws. we should first gain the good will of these tribes by friendly acts, & of their chiefs by largesses, and then propose to run the line between us, to claim whatever can be said to be doubtful, offering them a liberal price for their pretensions, and even endeavoring to obtain from them a cession of so much of their acknoleged territory as they can be induced to part with.
          As to the country on the Missisipi above the mouth of the Illinois, it’s acquisition is not pressing in the present state of things. it might be well to be enquiring into titles, and to claim whatever may have been abandoned or lost by it’s native owners, so as to prevent usurpation by tribes having no right: as also to purchase such portions as may be found in the occupation of small remnants of tribes nearly extinct & disposed to emigrate.
          For the present it is submitted to the consideration of the Secretary at war, whether instructions should not be immediately given to Governor Harrison to treat with the Pioria & Kaskaskia chiefs. as to the latter, which is most important, it would be easy to sollicit & bring over by presents every individual of mature age.
          
            Th: Jefferson Dec. 29. 1802.
          
        